EXHIBIT 10.25

 

Hittite Microwave Corporation

Non-Employee Director Compensation Plan

 

Directors who are our employees receive no separate compensation for their
services as directors. Our non-employee directors receive cash fees and
equity-based compensation in the form of awards under our 2005 Stock Incentive
Plan, as follows:

 

·                  each non-employee director receives an annual cash fee in the
amount of $32,000;

·                  our lead director receives an additional cash fee in the
amount of $20,000;

·                  the chairperson of each of our board committees receives an
additional cash fee as follows: audit committee chair, $20,000; compensation
committee chair, $8,000; and nominating and governance committee chair, $8,000;
and

·                  each other member of a board committee receives an additional
annual cash fee of $8,000.

 

The cash fees described above are paid quarterly in arrears. Non-employee
directors are also reimbursed upon request for travel and other out-of-pocket
expenses incurred in connection with their attendance at meetings of the board
and of committees on which they serve.

 

In addition, each non-employee director who is first elected to the board or who
is elected to an additional one-year term at any annual meeting of stockholders,
will upon such election receive a restricted stock award of a number of shares
of our common stock, fixed on the date of grant, that has a fair value on the
date of grant equal to $130,000. Each such restricted stock award will vest on
the earlier of the first anniversary of the date of grant or the date of the
next annual meeting of stockholders, subject to partial acceleration in the
event of a change in control.

 

--------------------------------------------------------------------------------

 